Citation Nr: 1541122	
Decision Date: 09/24/15    Archive Date: 10/02/15

DOCKET NO.  14-09 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for degenerative arthritis of the cervical spine (claimed as a neck disability).

2.  Entitlement to service connection for type 2 diabetes mellitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. Young, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from September 1987 to May 1993.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  In May 2015, the Veteran testified before the undersigned at a video conference hearing; a transcript is in the record.  At the hearing, a 90-day abeyance period was granted to allow for the submission of additional evidence.  The abeyance period has lapsed and no additional evidence was received.  In addition, at the hearing, the Veteran waived Agency of Original Jurisdiction (AOJ) initial consideration of any evidence subsequently submitted to the Board.

The issue of entitlement to an increased rating for back strain (previously rated as low back pain with sciatica), currently rated 20 percent disabling has been raised by the record in the May 2015 hearing transcript, but has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.



REMAND

The Board notes that the January 17, 2012 and February 14, 2012 Veterans Claims Assistance Act of 2000 (VCAA) notice letters of record do not address the Veteran's claims of service connection for degenerative arthritis of the cervical spine (claimed as a neck disability) and type 2 diabetes mellitus.  The Veteran has not been afforded VCAA compliant notice of the information and evidence needed to substantiate these claims.  As these matters are being remanded for other development, he should also be sent the appropriate notice for entitlement to service connection claims.

A February 1992 service treatment record shows the Veteran had an elevated glucose level (165 - High).  He has a current diagnosis of type 2 diabetes mellitus.  He has not been afforded a VA examination related to his claim of service connection for diabetes mellitus.  Given the Veteran's high glucose level in service, the low threshold standard for a nexus opinion endorsed by the U. S. Court of Appeals for Veterans Claims in McClendon v. Nicholson, 20 Vet. App. 79 (2006) is met, and such opinion must be sought on remand.

Moreover, at the hearing it was indicated that the Veteran may have outstanding private treatment records from Rochester Mayo Clinic and Allina Medical Clinic that address his claimed neck and type 2 diabetes mellitus disabilities.  In addition, the Veteran noted that he began receiving health care from VA about 3 years ago.  Any and all postservice private and VA treatment records for the Veteran's neck and type 2 diabetes mellitus disabilities should be secured.

Also during his May 2015 hearing, the Veteran testified that his civilian doctor at the Mayo Clinic, "a top neuro surgeon that worked on President Reagan," had opined that his current neck condition was caused by service.  The Board held the record open an additional 90 days following the hearing (so until August 7, 2015) to allow the Veteran time to obtain the Mayo Clinic records.

Even though it has now been over four months since that hearing, however, the Mayo Clinic records or a supporting medical opinion have not been submitted.  So, as it stands, there is only the Veteran's assertion that this favorable comment was made by this doctor.  This type of supporting statement has not been actually reduced to writing to, in turn, confirm this is this doctor's opinion.  The Court has held that the connection between what a physician said and a layman's account of what the physician purportedly said, filtered as it is through a layman's sensibilities, is simply too attenuated and inherently unreliable to constitute competent medical evidence in support of a claim for service connection.  See Robinette  v. Brown, 8 Vet. App. 69, 77 (1995).  Further development of this claim therefor is necessary to obtain any additional evidence that might tend to support the Veteran's allegation of this correlation.

Further, at the hearing the Veteran indicated that he receives Social Security Administration (SSA) disability benefits.  A review of the record reveals that SSA records, upon which its disability determination was based, are not of record and have not been requested.  See Hayes v. Brown, 9 Vet. App. 67 (1996) (VA's duty to assist includes requesting information and records from the SSA which were relied upon in any disability determination); see also Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  On remand the SSA records should be requested and associated with the Veteran's record.

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should send the Veteran the appropriate VCAA notice of the information and evidence needed to substantiate his claims of service connection for degenerative arthritis of the cervical spine (claimed as a neck disability) and type 2 diabetes mellitus on appeal.

2.  The AOJ should secure VA records pertaining to treatment the Veteran has received for his disabilities on appeal that have not yet been associated with the record.

3.  The AOJ should ask the Veteran to identify the provider(s) of any additional (records of which are not already associated with the record) treatment for the neck and diabetes, including from Rochester Mayo Clinic and Allina Medical Clinic, and to provide all releases necessary for VA to secure any private records of such treatment or evaluation.  He indicated that the Mayo Clinic records may contain a supporting nexus statement indicating his current neck disorder is due to service.  If such an opinion is not included in the Mayo Clinic records requested herein, ask the Veteran to have this supposed supporting opinion reduced to writing and submitted.

4.  The AOJ should request from the SSA complete copies of all records pertaining to the Veteran's claim for SSA disability benefits, including any decision rendered and all medical evidence considered.  Any negative search result is to be noted in the record and communicated to the Veteran.  All records provided by SSA should be included in the record to include uploading any disc supplied by SSA to the Veteran's electronic record.

5.  Thereafter, the AOJ should arrange for the Veteran to be examined by an appropriate physician to determine the nature and likely etiology of his type 2 diabetes mellitus.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination, and all indicated tests and studies must be completed.  Based on review of the record and examination and interview of the Veteran, the examiner should provide an opinion that responds to the following:

Is it at least as likely as not (a 50% or better probability) that the Veteran's diabetes is etiologically related to his service?  Please consider and discuss whether his elevated (165) glucose level in service in February 1992 represented the onset of his eventually diagnosed diabetes.

A complete rationale should accompany the opinion provided.

6.  The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112.



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252, only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b).


